



Exhibit 10.20
 


JAMES RIVER GROUP HOLDINGS, LTD.
Wellesley House, 2nd Floor
90 Pitts Bay Road
Pembroke HM 08 Bermuda
Mr. Robert P. Myron


Dear Robert:


The purpose of this letter (this “Agreement”) is to confirm that we have agreed
to amend and restate as of January 1, 2018 (the “Effective Date”) our prior
agreement (the “Prior Agreement”) with respect to the terms of your continued
employment by James River Group Holdings, Ltd., a Bermuda company (the
“Company”).
In consideration of the mutual promises contained in this Agreement, the parties
to this Agreement hereby agree as follows:
1.EMPLOYMENT AND TERM. Effective as of the Effective Date, the Company agrees to
continue to employ you (the “Executive”) as the Chief Executive Officer, and
Executive hereby accepts such continued employment on the terms hereinafter set
forth. The term of this Agreement shall be one year commencing as of the
Effective Date and ending on the date immediately preceding the first
anniversary of the Effective Date, subject to the termination provisions of
Section 6. The term of this Agreement shall thereafter be automatically renewed
for additional one year periods unless written notice to the contrary shall be
given by either party to the other not less than 60 days prior to the end of the
initial or any renewal term that the term shall not thereafter be renewed
(“Non-Renewal Notice”), subject to the termination provisions of Section 6. The
initial term plus any renewals thereof shall hereafter be referred to as the
“Term.”
2.COMPENSATION.
(a)Salary. Commencing as of the Effective Date, Executive shall be paid a base
salary at a rate of not less than $750,000 per year, payable in periodic
installments in accordance with the Company’s normal payroll practices.
(b)Bonus and Long-Term Incentive Plan. For each fiscal year of the Company
during the Term in which Executive is employed by the Company as of the last day
of such fiscal year, Executive shall be eligible to receive such discretionary
bonuses as the Board of Directors of the Company (the “Board”) (other than
Executive, if Executive is a member of the Board), in its discretion, may
determine based on Executive’s performance during such fiscal year, which shall
be paid on or before March 15 of the subsequent fiscal year. In addition,
Executive shall be eligible to participate in any long-term incentive plan of
the Company in effect from time to time.
(c)Vacation, Benefits. Executive shall also be entitled, during the Term to
participate in all employee benefit plans and other fringe benefits or plans
(including certain services and utilities) of the Company generally available to
executive employees of the Company Group or generally available to the Company’s
Bermuda-based executive employees, at the Company’s expense, including:
(i)a total of six weeks of paid vacation per annum (not subject to carry over to
subsequent years);
(ii)tax equalization payments pursuant to the Company’s tax equalization
policies (“Tax Equalization Policies”), provided that such tax equalization
payments shall be made no later than the end of the second calendar year after
the year in which the Executive’s income tax return is required to be filed
(including any extensions) for the year to which the compensation subject to the
tax equalization payment relates, or, if later, the second calendar year
beginning after the latest year in which the Executive’s foreign tax return or
payment is required to be filed or made for the year to which the compensation
subject to the tax equalization payment relates, and further provided that if
the right to such tax equalization proceeds arises as a result of audit,
litigation, or similar proceeding, such tax equalization payments are scheduled
and made in accordance with the tax gross-up payment provisions of Treas. Reg.
§1.409A-3(j)(i)(v); and
(iii)business expense reimbursement for all reasonable business expenses upon
the presentation of reasonably itemized statements of such expenses in
accordance with the Company’s policies and procedures.
(d)Housing Expense. Company shall reimburse Executive for up to $12,500 per
month for Executive’s “Housing Expense.” For purposes of this provision,
“Housing Expense” means either (a) if Executive purchases a





--------------------------------------------------------------------------------





single family residence (or condominium unit) in Bermuda and lives there during
the Term (a “Residence”), the scheduled monthly mortgage principle, interest
payment, and property tax payments paid by Executive for such Residence for each
month during the Term in which Executive resides in the Residence for the entire
month, provided that the term of the mortgage is at least 15 years at prevailing
interest rates and that Executive provides a copy of the mortgage and any other
documentation relating to such purchase or mortgage payments as requested by the
Company, or (b) the rent paid by Executive for a residence in Bermuda for each
month during the Term in which Executive resides in such residence for the
entire month, provided that Executive provides a copy of the lease and any other
documentation relating to such rent payments as requested by the Company. Such
Housing Expense reimbursement payments will be made by the end of the month
following the month in which documentation of the mortgage or rent payment is
provided to the Company.
(e)Reimbursements. The amount of expenses eligible for reimbursement pursuant to
this Agreement (including under Sections 2(c)(iii) and 2(d)) during any tax year
of Executive shall not affect the expenses eligible for reimbursement in any
other tax year. The right to reimbursement provided in this Agreement is not
subject to liquidation or exchange for another benefit. In no event shall the
reimbursement of an eligible expense under this Agreement occur later than the
earlier of (i) six months from the date of incurrence and (ii) the end of the
calendar year following the calendar year in which such expense was incurred.
(f)Chartered Aircraft. The Company hereby agrees that at his election, Executive
may travel on chartered aircraft in connection with the performance of his
duties hereunder. The Company further agrees that the Executive may continue to
charter planes for business travel as is reasonably necessary to efficiently
carry out his duties.
(g)Claw-Back. Executive acknowledges that to the extent required by applicable
law or written company policy adopted by the Board to implement the requirements
of such law (including without limitation Section 304 of the Sarbanes Oxley Act
and Section 954 of the Dodd Frank Act), any bonus and other incentive
compensation (if any) shall be subject to any clawback, forfeiture, recoupment
or similar requirement as the Board may determine in its sole discretion is
necessary or desirable to implement such law or policy.
3.DUTIES. Executive shall perform all duties normally associated with the
position of Chief Executive Officer and such other reasonable duties as may be
assigned to him by the Board. Executive shall report directly to the Board.
Executive will devote his entire working time, attention, and energies to
carrying out and fulfilling his duties and responsibilities under this
Agreement. Executive agrees to abide by all policies applicable to employees of
the Company Group adopted by the Board. Executive’s duties will primarily be
performed at the Company’s offices in Bermuda, and Executive represents that he
is able and willing to engage in international travel as is necessary to perform
his duties as Chief Executive Officer and to further the Company’s business
interests.
4.CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.
(a)Executive will not at any time during the Term or thereafter:
(i)reveal, divulge, or make known to any person, firm, or corporation or use for
his personal benefit or the benefit of others (except the Company and any of its
direct or indirect subsidiaries (hereinafter referred to as “Affiliates,” and
the Company, together with such Affiliates, the “Company Group”)), directly or
indirectly, any confidential or proprietary information received or developed by
him during the course of his employment. For the purposes of this Section
4(a)(i) confidential and proprietary information (“Confidential Information”)
shall be defined to mean (1) all historical and pro forma projections of loss
ratios incurred by the Company Group; (2) all historical and pro forma actuarial
data relating to the Company Group; (3) historical and pro forma financial
results, revenue statements, and projections for the Company Group; (4) all
information relating to the Company Group’s systems and software (other than the
portion thereof provided by the vendor to all purchasers of such systems and
software); (5) all information relating to the Company’s unique underwriting
approach; (6) all information relating to plans for, or internal or external
discussions regarding, acquisitions of or mergers with any business or line of
business; (7) non-public business plans; (8) all other information relating to
the financial, business, or other affairs of the Company Group including their
customers; and (9) any information about any shareholder of the Company or any
of its Affiliates, or any of their officers or employees, that has been
furnished or made available to Executive as a result of his position with the
Company. Section 4(a)(i) shall not apply to Executive following the termination
of his employment with the Company with respect to any Confidential Information
known or made generally available to the general public or within the industry
by persons other than Executive or a person acting with or at the request of
Executive; or
(ii)reveal, divulge, or make known to any person, firm, or corporation, or use
for his personal benefit or the benefit of others (except the Company Group),
directly or indirectly, the name or names of any Customers (as defined in
Section 5 below) of the Company Group, nor will he reveal, divulge, or make
known to any





--------------------------------------------------------------------------------





person, firm, or corporation or use for his personal benefit or the benefit of
others (except the Company Group), directly or indirectly, any trade secrets or
any knowledge or information concerning any business methods or operational
procedures engaged in by the Company Group (collectively, “Privileged
Information”); provided, however, the restrictions set forth in this Section
4(a)(ii) shall not apply to Executive following the termination of his
employment with the Company with respect to any Privileged Information known or
made generally available to the general public or within the industry by persons
other than Executive or a person acting with or at the request of Executive.
5.NON-COMPETITION.
(a)Executive acknowledges and agrees that as the Company’s Chief Executive
Officer (i) he will be responsible for and directly involved in developing
customer goodwill and relationships for the benefit of the Company Group,
including personal contact with customers and supervising others who contact
customers and develop customer goodwill and relationships; (ii) he will be
provided and have access to the Company Group’s Confidential Information and
Privileged Information, and will be compensated for the development, and
supervising the development, of the same and (iii) he will have unique insight
into and knowledge of the skills, talents and capabilities of the Company
Group’s key employees. Executive also acknowledges and agrees that at the
inception of his employment with the Company it was agreed that he would be
bound by noncompetition restrictions that are similar to the restrictions in
this Agreement.
(b)Executive agrees that during his employment by the Company he will not
compete against the Company Group in any manner, including without limitation by
engaging in, or by assisting any other person or entity to engage in, or by
having an ownership interest in, any Competitive Business (as defined below) in
the Territory (as defined below), or by engaging in any conduct described in
clauses (c)(i), (ii) or (iii) below.
(c)Executive further agrees that after his employment by the Company ends for
any reason, he will not during the Restricted Period (as defined below):
(i)compete against the Company Group by engaging in, or by assisting any other
person or entity to engage in, or by having an ownership interest in, any
Competitive Business in the Territory (as defined below);
(ii)compete against the Company Group by soliciting any Customer (as defined
below) in order to provide any goods or services to such Customer in competition
against the Company Group, or by soliciting any Agent (as defined below) in
order to obtain referrals from such Agent in competition against the Company
Group;
(iii)induce or persuade any Customer or Agent not to do business with, or to
switch business from, or reduce business with, the Company Group;
(iv)solicit, or assist others in soliciting, Key Employees (as defined below) to
either leave the Company Group or to engage in a Competitive Business.
(d)For purposes of this Agreement, the following capitalized terms shall have
the meanings set forth below:
(i)“Agent” shall mean any insurance agent, insurance broker, wholesale agent,
general agent, or other person (A) that acted on behalf of any customer of the
Company Group to obtain insurance from any Company Group entity or who referred
any insurance business to any Company Group entity during the Final Year (as
defined below) and (B) with respect to which either Executive had either (I)
Confidential Information or Privileged Information or (II) account
responsibility either directly or through managing employees with such account
responsibility.
(ii)“Competitive Business” shall mean the business of acquiring, holding, and/or
operating excess and surplus line insurance companies, and any other material
business that the Company Group is engaged in as of the date of this Agreement
and as the business of the Company Group evolves during Executive’s employment
with the Company. For informational purposes only and not for the purpose of
construing or restricting the scope of the term “Competitive Business,” the
parties agree that the following activities in which the Company Group is
currently engaged are within the scope of Competitive Business: providing
workers' compensation insurance in North Carolina, South Carolina and Virginia,
providing excess and surplus lines insurance in the United States and writing
working layer casualty reinsurance through a reinsurance company from Bermuda.
(iii)“Customer” shall mean any customer of the Company Group that (A) purchased
products or services from the Company during the twelve month period immediately
preceding Executive’s last day of employment with the Company (the “Final
Year”), and (B) about which Executive either had Confidential Information or
Privileged Information or personal or management responsibility for customer
contact or service.





--------------------------------------------------------------------------------





(iv)“Key Employees” shall mean any executive, managerial, sales, marketing, or
supervisory level employees of the Company Group under Executive’s direct or
indirect management authority during the Final Year.
(v)“Restricted Period” shall mean 18 months.
(vi)“Territory” shall mean Bermuda and each and every state or other United
States jurisdiction where the Company Group is licensed or admitted at the end
of the Term and/or is then in the process of seeking to be licensed.
(e)The restrictions contained in this Section 5 shall not prevent the purchase
of ownership by Executive of not more than 3% of the securities of any class of
any corporation, whether or not such corporation is engaged in any Competitive
Business, which are publicly traded on any securities exchange or any “over the
counter” market.
6.TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:
(a)Termination for Cause. The Company may terminate the employment of Executive
for Cause at any time by providing written notice to Executive specifying the
cause of the termination. For the purposes of this Agreement, “Cause” means
that: (i) Executive willfully violated Sections 4 or 5 of this Agreement; (ii)
Executive grossly neglected his duties hereunder; (iii) Executive was convicted
of a felony, or a crime involving moral turpitude (meaning a crime that includes
the commission of an act of depravity, dishonesty, or bad morals); (iv)
Executive has committed an act of dishonesty, fraud, or embezzlement against any
Company Group entity; (v) Executive willfully and/or knowingly breached any
provision of this Agreement other than Section 4 or Section 5 in any material
respect, or willfully and/or knowingly violated the Company’s written policies;
or (vi) Executive willfully failed or refused to follow the lawful instructions
of the Board that are consistent with this Agreement (“Insubordination”). In the
event that the Company provides written notice of termination for Cause pursuant
to Section 6(a)(ii) or (vi), Executive shall be entitled to cure any alleged
neglect of his duties or Insubordination, to the extent curable, within 30 days
of receiving written notice from the Company specifying the factual basis for
its belief that Executive grossly neglected his duties hereunder or engaged in
Insubordination. If Executive is terminated for Cause, Executive’s compensation
shall terminate on the date of such termination, and all Company stock options,
whether vested or unvested at that time, shall be immediately forfeited and
canceled effective as of the date of such termination.
(b)Company Termination Without Cause; Company Non-Renewal Termination. The
Company may terminate the employment of Executive at any time without Cause,
with or without prior notice. If (i) the Company delivers a timely Non-Renewal
Notice and Executive has not timely delivered a timely Non-Renewal Notice, (ii)
Executive continues in employment with the Company through the last day of the
Term, and (iii) the parties have not executed a written agreement applicable to
Executive’s employment after the expiration of the Term, then Executive’s
employment shall terminate on the last day of the Term (a “Company Non-Renewal
Termination”).
(c)Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason in accordance with the terms of this
Section 6(c). “Good Reason” shall mean the occurrence of any one or more of the
following events without the prior consent of Executive:
(i)A material diminution in Executive’s authority, duties or responsibilities,
or requiring Executive to report directly to a person or persons other than the
Board;
(ii)A material diminution in Executive’s base salary;
(iii)The Company’s requiring Executive to be based at any office or location
more than 35 miles from either Sudbury, Massachusetts, Hamilton, Bermuda,
Raleigh, North Carolina, or Richmond, Virginia; or
(iv)Any action or inaction by the Company which constitutes a material breach of
the terms of this Agreement;
and, in each case, the failure by the Company to cure such condition within the
30-day period after receipt of written notice from Executive specifying in
detail the factual basis for his belief that he has Good Reason to resign (“Good
Reason Notice”). Executive must deliver a Good Reason Notice within 30 calendar
days after the initial existence of a Good Reason condition, and, if the Company
fails to timely cure such Good Reason condition, Executive must terminate his
employment within one year after the initial existence of such Good Reason
condition, and any failure by Executive to timely comply with either of these
requirements shall constitute a waiver of Executive’s right to resign for Good
Reason for such condition.
(d)Termination due to Death or Disability. Executive’s employment hereunder
shall terminate upon his death. The Company may terminate Executive’s employment
if he is prevented from performing his responsibilities under this Agreement
because of “Disability.” A “Disability” means that Executive is unable to engage
in any





--------------------------------------------------------------------------------





substantial gainful activity by reason of a medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident or disability insurance benefit plan
covering Company employees (“Disability Plan”). If Executive is unable to
perform his responsibilities, by reason of any accident, illness, or mental, or
physical impairment, for a period that is reasonably anticipated by the Company
to be longer than the waiting period in the Disability Plan, then, at the
Company’s request, Executive shall promptly apply for such income replacement
benefits.
(e)Expiration of Term. If (i) Executive delivers a timely Non-Renewal Notice
pursuant to Section 1 (whether or not the Company has timely delivered a timely
Non-Renewal Notice), (ii) Executive continues in employment with the Company
through the last day of the Term, and (iii) the parties have not executed a
written agreement applicable to Executive’s employment after the expiration of
the Term, then Executive’s employment shall terminate on the last day of the
Term.
7.COMPENSATION AND BENEFITS UPON TERMINATION.
(a)If, during the Term, the Company terminates Executive’s employment without
Cause, there is a Company Non-Renewal Termination, or Executive terminates his
employment for Good Reason, then:
(i)as soon as practicable following such termination but no later than ten days
after the Termination Date (as defined below), the Company shall pay to
Executive his accrued but yet unpaid base salary earned through the Termination
Date and any accrued, but unused vacation pay through the Termination Date (the
“Accrued Obligations”);
(ii)within 45 days following the Termination Date, the Company shall reimburse
Executive for reasonable expenses incurred, but not paid prior to the
Termination Date;
(iii)any accrued but unpaid Tax Equalization Policy obligations of the Company
shall be paid in accordance with such policy; and
(iv)subject to the execution and delivery of a general release (which release
shall not alter or result in the waiver of Executive’s right to exercise the
portion of any Company stock option that vested through the Termination Date, or
any rights under this Section 7(a)) in a form acceptable to the Company within
thirty (30) days after the Termination Date (the “Release Expiration Date”),
which release has not been revoked, Executive is entitled to receive:
(1)a gross amount equal to (x) Executive’s base salary in effect on the
Termination Date divided by (y) 12, per month, subject to any applicable
deductions and withholdings, for a period of 36 months after the Termination
Date, which shall be paid in periodic installments in accordance with the
Company’s normal payroll practices in effect as of the Termination Date
commencing on the first payroll cycle which is at least 45 days after the
Termination Date, unless such payments are required to be delayed pursuant to
Section 8 below;
(2)the continuation of coverage under all employee benefit insurance plans in
which Executive was a participant as of the Termination Date, to the extent such
post-employment coverage is authorized by such plans, at the Company’s expense
for a period of 12 months after the Termination Date, provided, however if
post-employment coverage is not authorized under the Company’s health insurance
plan, then the Company will pay Executive the premium cost for health insurance
coverage that the Company would have paid if Executive had continued being a
participant in the Company’s health insurance plan during such twelve month
period, and such amount shall be paid at the time such premiums would have been
paid if Executive had continued being a participant in the Company’s health
insurance plan during such twelve month period; and
(3)any unpaid discretionary bonus awarded to Executive for the year prior to the
year in which the Termination Date occurs, which shall be paid in a lump sum on
the normal bonus payment date.
(v)In the event that Executive fails to execute the Release on or prior to the
Release Expiration Date, Executive shall not be entitled to any payments or
benefits pursuant to Section 7(a)(iv). Notwithstanding the foregoing, if the
Release could become effective during the calendar year following the calendar
year of the Termination Date, then no such payments that constitute “deferred
compensation” under Internal Revenue Code Section 409A shall be made earlier
than the first day of the calendar year following the calendar year of the
Termination Date.
(b)If Executive’s employment is terminated as a result of death or by the
Company for Cause or because of Disability, or if a termination of employment
occurs as a result of Executive’s delivering a timely Non-Renewal Notice:





--------------------------------------------------------------------------------





(i)within ten days following the Termination Date, the Company shall pay to
Executive the Accrued Obligations;
(ii)within 45 days following the Termination Date, the Company shall reimburse
Executive for reasonable expenses incurred, but not paid prior to the
Termination Date; and
(iii)any accrued but unpaid Tax Equalization Policy obligations of the Company
shall be paid in accordance with such policy.
(c)Except for payments provided under Sections 7(a)(i), 7(a)(ii), 7(a)(iii) and
7(b), all compensation and benefits paid pursuant to this Section 7 shall cease
and Executive shall promptly return any amount paid under Section 7(a)(iv) to
the Company if Executive violates any of the terms of Sections 4 or 5 above
during the Restricted Period. In addition to these remedies, the Company shall
have all other remedies provided by this Agreement and by law for the breach of
Sections 4 or 5 above.
(d)For purposes of this Agreement, “Termination Date” means the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”).”
(e)Executive’s rights with respect to the vesting and exercise of Company stock
options after the Termination Date for any termination of employment other than
a termination for Cause shall be governed by option agreements between Executive
and the Company and the Incentive Plan.
8.409A COMPLIANCE. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A). Notwithstanding anything else contained in this Agreement to the
contrary, if Executive is a “specified employee” under the Company’s specified
employee policy as in effect on the Termination Date, or if no such policy is
then in effect, within the meaning of Section 409A, any payment required to be
made to Executive hereunder upon or following the Termination Date shall be
delayed until after the six-month anniversary of Executive’s “separation from
service” (as such term is defined in Section 409A) to the extent necessary to
comply with, and avoid imposition on Executive of any additional tax, interest,
or penalty imposed under, Section 409A. Should payments be delayed in accordance
with the preceding sentence, the accumulated payment that would have been made
but for the period of the delay shall be paid in a single lump sum during the
ten-day period following the six-month anniversary of the Termination Date. Each
payroll period payment described in Section 7(a)(iv)(1) shall be treated as a
separate payment for purposes of Section 409A.
9.UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of Sections 4 and
5 of this Agreement, the Company, in addition to any other rights and remedies
available under this Agreement or otherwise, shall be entitled to an injunction
to be issued by a court of competent jurisdiction restricting Executive from
committing or continuing any violation of Sections 4 and 5 of this Agreement.
10.FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that the
restrictions contained in Sections 4 and 5 above are reasonable and necessary to
protect the legitimate interest of the Company Group, in view of, among other
things, the short duration of the restrictions; the narrow scope of the
restrictions; the Company Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees
would be useful to competitors for more than 18 months) and its customer
relationships and goodwill; Executive’s background and capabilities which will
allow him to seek and accept employment without violation of the restrictions;
Executive’s opportunity to acquire a substantial equity interest in the Company
through the award of restricted stock and stock options and other equity based
awards; and Executive’s entitlements under this Agreement. If any provision
contained in Sections 4 or 5 above is adjudged unreasonable by a court of
competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.
11.NOTICES. Any notices provided for or permitted by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
three days after it is mailed if delivered by registered or certified mail,
return receipt requested, postage prepaid, addressed to the party for whom
intended at such party’s address set forth above (for





--------------------------------------------------------------------------------





the Company) or to the most recent address for Executive set forth in the
Company’s records, or to such other address as such party may designate by
notice in writing given in the manner provided herein.
12.SECTION HEADINGS. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.
13.ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes the
entire agreement and understanding between Executive and the Company with
respect to the subject matter hereof and shall supersede any and all other prior
agreements and understandings, whether oral or written, relating thereto or the
employment of Executive by the Company, including without limitation the Prior
Agreement. This Agreement may not be rescinded, modified, or amended, unless an
amendment is agreed to in a writing signed by Executive and by the Chairman of
the Board or an officer of the Company specifically authorized by the Board
(other than Executive), and any waiver shall be set forth in writing and signed
by the party to be charged. This Agreement may be executed in any number of
counterparts, including by facsimile, each of which shall be an original, but
all of which together shall constitute one and the same instrument.
14.PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.
15.GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of Bermuda, without regard to the principles of
conflicts of law which might otherwise apply.
16.ASSIGNABILITY. This Agreement may not be assigned by Executive, and any
purported assignment by Executive shall be null and void. All of the terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
the Company and its successors (including without limitation any successor to
the Company’s business as the result of a merger or consolidation of the
Company, whether or not the Company survives such merger or consolidation) and
assigns. Successors to the Company shall include, without limitation, any
corporation or corporations acquiring, directly or indirectly, all or
substantially all of the assets of the Company whether by merger, consolidation,
purchase, or otherwise and such successor shall thereafter be deemed the
“Company” for purposes hereof.
17.DISPUTE RESOLUTION.
(a)Arbitration. In the event of disputes between the parties with respect to the
terms and conditions of this Agreement, such disputes shall be resolved by and
through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto) in
either Bermuda or the city of Raleigh, North Carolina; provided, however, that
either party may seek temporary or preliminary relief with respect to
appropriate matters (including, without limitation, enforcement of Sections 4
and 5 above) from a court in aid of arbitration. Such arbitration proceeding
shall be conducted pursuant to the commercial arbitration rules (formal or
informal) of the American Arbitration Association in as expedited a manner as is
then permitted by such rules (the “Arbitration”). Both the foregoing agreement
of the parties to arbitrate any and all such claims, and the results,
determination, finding, judgment, and/or award rendered through such
Arbitration, shall be final and binding on the parties to this Agreement and may
be specifically enforced by legal proceedings. This Section 17(a) is without
prejudice to the Executive’s statutory right to complain to an employment
inspector and/or employment tribunal under Bermuda’s Employment Act 2.
(b)Procedure. Such Arbitration may be initiated by written notice from either
party to the other which shall be a compulsory and binding proceeding on each
party. The Arbitration shall be conducted by an arbitrator selected in
accordance with the procedures of the American Arbitration Association. Time is
of the essence of this arbitration procedure, and the arbitrator shall be
instructed and required to render his or her decision within 30 days following
completion of the Arbitration.
(c)Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in either a
Bermuda court or a state court or federal court located in Raleigh, North
Carolina, provided that, with respect to an action brought in North Carolina, if
a federal court has jurisdiction over the subject matter thereof, then such
action shall be brought in federal court, and the Company and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.
(d)Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
18.COOPERATION. Executive agrees that, upon reasonable notice and without the
necessity of the Company obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or





--------------------------------------------------------------------------------





proceeding (or any appeal from any suit, action or proceeding), or the decision
to commence on behalf of the Company any suit, action or proceeding, and any
investigation and/or defense of any claims asserted against any of the Company’s
or its Affiliates’ current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, which relates to events occurring during Executive’s employment
hereunder by the Company as to which Executive may have relevant information
(including but not limited to furnishing relevant information and materials to
the Company or its designee and/or providing testimony at depositions and at
trial), provided that with respect to such cooperation occurring following
termination of Executive’s employment, the Company shall reimburse Executive for
expenses reasonably incurred in connection therewith and shall schedule such
cooperation to the extent reasonably practicable so as not to unreasonably
interfere with Executive’s business or personal affairs. Notwithstanding
anything to the contrary, in the event the Company requests cooperation from
Executive after his employment with the Company has terminated and at a time
when Executive is not receiving any severance pay from the Company, Executive
shall not be required to devote more than 40 hours of his time per year with
respect to this Section 18, except that such 40 hour cap shall not include or
apply to any time spent testifying at a deposition or at trial, or spent
testifying before or being interviewed by any administrative or regulatory
agency.


[remainder of page intentionally left blank]







--------------------------------------------------------------------------------





Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to the Company.
Very truly yours,
JAMES RIVER GROUP HOLDINGS, LTD.
By: /s/ J. Adam Abram ___________________
Name:    J. Adam Abram
Title:    Chairman of the Board of Directors

ACCEPTED AND AGREED TO AS OF
THIS 12TH DAY OF DECEMBER, 2017
/s/ Robert P. Myron__________________
Robert P. Myron





